 I)F 'ISIONS OF NATIONAL LABOR RELATIONS BOARDAce Beverage ('o. arlid Uilliam W. Hloffer, RayI'Frstenaui, lEpifanio (;onzalez, and Ron I)rake.( t'ses 21 CA 15142, 21-CA 15150, 21-CA-15162. and 21 (',\ 151t1.Irly 17, 198(0SlIPPl l' 'N I'AI. I)l. CISIO()N ANI)()IDI R131 ( 1AIRNI &N FANNIN(I ANI) M BI11(1RSJI:NKINS SNI) )Dl NItI I O()I) ly,' T .1)7(. 'lrgilng Piarty Ron D)rake'filed a (Niot lo to thle Board for Clarification ofanl o'()r- l)ctlrnlllation of Compliance w ith theioar;ll's l)ccision alllld ()Orde' ill ce Beverage (Co. 21 it i nll()lion ile (Charging Party alleged, intter alia,thai tiu Iah kpiai ftinllllla adloptlcd by tlre GcircrralC niscl in ile isl;ill proccedinig, which takes into;Iccoir t ri strik( ,,tllemellt agreelment betwveen Re-spoilderl :itnd Ihre lUnion(, is iuconsistenlt with the re-inrstltl(ment aindl backpay rlemedies ordered by theIi, ,Tl. iiill tIi c t thr ,iartl i should therefore cl;irifyits rrirctdi:i rtlder or tetermline whel.ther there hashetn Co)lllia;ec thtIrewlilh. ()n January 15. 1980,I(e ':,id;I! isl cd ia Notice 'To Shoxv Cause why tilhe('ilal rig Ptl'rly's niotionri should rot be granted andihy! thie lioalrdl should not interpret its Order inthiis I uottctdlirig ill tile nI.rlntcr urged by the Charg-ill, Parl arid order further proceedings consistentwitlh Ili;t tclctrniinartioIl. 'I'hereafter, the GeneralCourisel filed a response to the Charging Party'snmotioli a(nd Resporndeitl atl(d tile Charging Partyfiled Icesponlses to thit Notice l'o Show Cause.I'ursiianit to the provisionis of Section 3(b) of theN;tllonal l a1lbo Relations Act, as amlended, the Na-lional I ahor Relations lBoalrd has delegated its au-tho lity in thiis piroceeding to a three-memiber panel.li''e( iioar(l hais considered the entire recordhIr-iii including tire Ibriefs and exhibils of the par-ties filed ii conirrcctionI with tile Charging Party'sM1olnai ;l(nd makes tle l'ollowing findings and corr-Ct lutsions.I'lhe FactsBased inm part oni charges filed by the Charging)arly on ()Octohber 26, 1976, the consolidated com-plaint in th1e illstalt proceeding issued orn Decem-her 21, 1')7. Ihelreafllter tie Board, on December16. 1977. isiuedl ai I)ecision and Order, supra,adoptiing Admririristrative Law Judge Bernard J.Sefl's firlinig thilr, inter /lia, Respondent violatedSection 8(a)(3) land (1) of the Act by demoting onSeptember 14, 1976, er, ployees Ron Drake and(t ullt , tl Icltrl ie cs to i.'t , IK ); .I;, i t (ihtrgilng I)',t Rit' 71 NI RlI l20 !977}250 NI RB1 No. 66I-piflauo Gonzalez fronm tile position of route super-visor to that of route salesman because they refusedto agree to work in the event of a strike. In his De-cision the Administrative Law Judge found that,commiencing October 6, 1976, Respondent's em-ployees, including Drake and GConzalez, engaged ina lawful strike which ended oil December 6, 1976,when the Union and various beer distributors, in-cluding Respondent, agreed upon a strike settle-ment and a new contract. The Administrative LawJudge noted, but made no ruling on, the strike set-tlemient agreement containing a provision that, interalia, if a decertification petition was pending in-volving a unit of salesmen, an employer would berequired to reinstate the striking salesmen only ifthe Ul1ion won the decertification election. Such adecertification petition was filed by Respondent'semiiiployees, but the ballots of the ensuing electionconducted on January 6, 1977, were impoundedpending the outcome of certain other urfair laborpractice charges against Respondent and other beerdistributors. 'lihe Board in its D)ecision and Ordernmade ino coririmenit on tile settlement and adoptedthie Aldministrative law Judge's recommendationthat Respondent be ordered to offer Drake andG(onzalez immediate and full reinstatement to theirformer jobs or, if such positions no longer existed,to substantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and to make them whole for such loss of payas they may have suffered as a result of Respond-ent's discrimination against them.:On December 18, 1978, the Region 21 compli-ance officer wrote a letter to Respondent stating inpertinent part:Under the terms of the parties' strike settle-meit, however. the Union waived the rights ofDrake and G(onzalez to be reinstated as routesalesmen, the position they held at the time ofthe strike, because it agreed that they wouldnot be returned to that position if the Unionwas unsuccessful in winning the election underthe pending decertification petition. In view ofthese circumstances, a determination has beenmade that the backpay shall be calculated onthe basis of the difference between what Gon-zalez and Drake would have earned as routesupervisors and what they would have earnedas route salesmen had they returned to theEmployer after the strike.On March 1, 1979, the Charging Party's counselwrote a letter to the compliance officer contendingthat the above-described backpay formula was:' I llo', mig i"ll. ICe ', the I b r's i)i.lclll }di t'ill erci i s ws; dltrlillrn cdthiit the Union ha.d l )st Ih dcccrtlicaltion cct IttIL ACI 3liIVI'.RA(iF Ct).based on a theory regarding the strike settlementwhich was raised for the first time at the compli-ance stage and \wIas incoinsistent with the reinstate-ment and backpay remedies ordered by the Board.The letter requested the issuance of a hackpayspecification and notice of hearing thereon toafford the Charging Party an opportunity to liti-gate these contentions. By letter dated March 14,1979, the compliance officer denied this request,stating that the effect of the strike settlement wasconsidered to be a novel compliance issue and had,therefore, been submitted by Region 21 to the Gen-eral Counsel, Division of Operations Management,for advice, where it was determined that backpayshould be computed in the manner contested bythe Charging Party. The Charging Party then filedan appeal to the General Counsel, arguing thatwhen the Hoard decided its original Decisions andOrder, supra, it was fully aware of the strike settle-ment, yet did not discuss or adopt any propositionthat the agreement affected Drake's entitlement toreinstatement or to any part of the backpay whichmight be due him. Instead, the Charging Partyargued, the Board clearly directed Respondent toreinstate Drake to the position of route supervisorfrom which he was unlawfully demoted on Sep-tember 15, 1976, and to pay him the wages hewould have earned as a route supervisor from thatdate until he was offered reinstatement (less interimearnings and wages he would not have earnedduring the strike). Thus the appeal stated:2... we cannot agree, however, that the Com-pliance Officer or the General Counsel has any au-thority to "compute" a discriminatee's backpay bymeans of a formula which derogates from the un-ambiguous direction of a Board remedial order,and effectively reduces the backpay ordered by theBoard by at least 80% in the absence of a formalmotion for modification and/or clarification of theBoard's backpay Order, and/or a formal backpayspecification, which the Charging Party would bepermitted to litigate before the Board.By letter dated June 5, 1979, the General Coun-sel denied the Charging Party's appeal, assertingthat the determination of whether such a contro-versy exists or whether a charging party's or a dis-criminatee's objections to a backpay computationwarrant further formal proceedings before theBoard is within the General Counsel's administra-tive discretion, no less than would be his determi-nation whether to issue an unfair labor practicecomplaint.The General Counsel further stated that thebackpay formula at issue herein is based on thetheory that the waiver of reinstatement to routesalesman position embodied in the strike settlementagreement is an intervening event that mitigatestotal backpay liability. The General Counsel con-cluded that the backpay formula fully remedied thefinancial loss resulting from the unlawful demotionof Drake and effectuates the policies of the Act.On June 12, 1979, the compliance officer sent aletter addressed to Respondent, with copies to allparties, computing the Charging Party's backpayand interest pursuant to the contested backpay for-mula for the period ending with his March 1979 re-instatement as route supervisor.4On June 21, 1979,the case was closed, the Region having determinedthat Respondent complied with the Board's Order.Contentions of the PartiesIn his motion and response to the Notice ToShow Cause the Charging Party reiterates the con-tentions set forth in his appeal to the GeneralCounsel; namely, that pursuant to the Board's De-cision and Order he is entitled to reinstatement tohis former position as route supervisor and to back-pay equal to the amount he would have earned asroute supervisor from September 15, 1976, when hewas unlawfully demoted to route salesman, untilMarch 21, 1979, when he was reinstated pursuantto a valid offer. In this regard, the Charging Partycontends that the strike settlement agreement doesnot constitute a valid waiver of his backpay rights.He further contends that the General Counsel andRespondent are now precluded from so assertingbecause at no time prior to the compliance stage ofthis proceeding had either of them suggested thatthe settlement agreement, which was in evidencebefore the Administrative Law Judge, "extin-guished, or diminished" Respondent's backpay lia-bility.In their responses to the motion and/or theNotice To Show Cause the General Counsel andRespondent contend that the instant motion shouldbe denied because the General Counsel's formula,which computes the Charging Party's backpay asthe wage differential between his original positionas route supervisor and the position of route sales-man which he held at the time of the strike, is ap-propriate. They reason that the Union, by theterms of the strike settlement agreement, waivedthe Charging Party's right of recall to the routesalesman position which he held at the time of thestrike; that his waiver did not extend to, and there-fore does not compromise, the Charging Party'sright to reinstatement to the position of route su-pervisor from which he was unlawfully demoted4 Ihe comnplilance officr ill Jisl clttcr stiller thli D)rake was rcinltate(lMarch 21. -79. In its. re'ponlc to, he Nollc To Shou ( Causte.. Resppond-clt sets March 5. 1979., s the dale iI tcndered a .aia il'ter lof rcinslate-ilcnt I the Chargin g Iart)h47 DECISIONS OF NATIONAL LA()OR RELATIONS BOARDand which he sought to preserve by filing an unfairlabor practice charge before the conclusion of thestrike settlement; and that, in these circumstances,the waiver of recall to the route salesman positionshould be viewed as an intervening event that miti-gates, if it does not extinguish, Respondent's back-pay liability.Respondent further contends that the method ofcomputing backpay herein is not properly beforethe Board because determination of whether issu-ance of a backpay specification and further pro-ceedings before the Board is necessary is a mattersolely within the General Counsel's administrativediscretion. The General Counsel, on the otherhand, has indicated that if the Board concludes thatthe proposed backpay formula is inappropriate anddoes not fully remedy the unlawful demotion ofthe Charging Party, he would join in the request toclarify the Board's Order and will compute back-pay accordingly.DiscussionAt the outset we find no merit to Respondent'scontention that the General Counsel's authorityand discretion in compliance matters5is analogousto that granted him under Section 3(d) of the Actwith respect to issuance of unfair labor practicecomplaints,6and that, therefore, his action in com-pliance matters is also final.7Unlike the delegationof "final authority" to issue complaints under Sec-tion 3(d), however, the delegation of compliancematters to the General Counsel is designed to carry5 Sec. 102 52. et seq. of the Board's Rules and Regulations. Series 8. asamended, provide fior backpay proceedings and state. im pertinent part:After the entry of a Board order directing the payment of backpayor the entry of a court decree enforcing such a Board order, if itappears to the regional director that a controversy exists between theBoard and a respondent concerning the amount iof backpay duewhich cannolt be resolved without a fiormal proceeding, the regionaldirector may issue and serve on all parties a hackpay specification inthe name of the BoardSec. 101.13(h) of the Board's Statement If [Procedure states. in pertinentpart:If the respondent effects full compliance with the terms of theorder, the regional director submits a report Il that effect to Wash-ington. D.C, after which the case may be closed Despite compli-ance, however. the Board's order is a continuing (one; therefore, theclosing of a case on compliance is necessarily conditioncd upon thecontinued observance of that orderI Sec l3(d) of the Act states, in pertinent part, that the General Coun-el:shall have final authority. on behalf of the Board, in respect ofthe investigation of charges and issuance of complaints befoirethe Board, and shall have such other duties as the Board may pre-scribe or as may he provided by lawGeneral Counsel also took this poisition in denying the ChargingParty's appeal from the backpay computatiotn made herein pursuant Itthe backpay formula now at issue II is not clear whether the GeneralCounsel still holds to this view! We note, howes ver. that the GeneralCounsel does not argue this position before us and il fact urges us toclarify the Board Order in this case if we find that the disputed formuladoes not fully remedy the unlawrful demlotiol of the Charging Parlyout the Board's intent that its orders be properlyimplemented. Thus, in compliance matters the Gen-eral Counsel does not act on his own initiative ashe does in the issuance of complaints but as theBoard's agent in effectuating the remedy ordered.8In this regard, Section 101.13(b) of the Board'sStatements of Procedure specifically provides thatdespite compliance, the Board's order is a continu-ing one and that the closing of a case is thus condi-tioned upon continued compliance with the Board'sorder. This equally as true when a proposed back-pay formula fails to comport with the Board'sorder as it is when a Respondent has breached theprovisions of compliance.Accordingly, we find that there is no jurisdic-tional bar to the review of the General Counsel'saction in the compliance stage of this proceeding,and that the issues raised by the instant motion areproperly before us.As to the backpay formula proposed by the Gen-eral Counsel and Respondent, we find that it failsto comport with the Board's remedial order in AceBeverage Co., supra. It is uncontested that pursuantto the Board's Order the Charging Party is entitledto reinstatement to his predemotion position ofroute supervisor and to backpay commencing onthe date he was unlawfully demoted. It is also clearthat he was not validly offered reinstatement or re-instated to that position until March 1979. As forthe strike settlement agreement waiving the Charg-ing Party's poststrike right to recall to his demotedroute saleman position, we find that it is irrelevantto his backpay rights and, hence, neither mitigatednor extinguished Respondent's obligation under theBoard's Order to make the Charging Party wholefor any loss of pay he may have suffered as a resultof its unlawful conduct. The strike settlementagreement was a private one which bore no rela-tionship to Respondent's unfair labor practices re-garding the Charging Party. The latter was not aparty or privy to the agreement, and its terms werewholly unconcerned with the Respondent's pres-trike unlawful demotion of the Charging Partyfrom route supervisor to route salesman. Further-more, the agreement did not address itself to routesupervisors at all, and thus by its very terms hadno application to those like the Charging Partywho are entitled to be restored to the position ofroute supervisors with all attendant rights andprivileges in order to remedy the unfair labor prac-tice committed against them.The General Counsel and the Respondent argue,nevertheless, that the Charging Party's participa-tion in the strike as a route salesman was an inter-' See Juo,hi Irutnjer InL .227 Nl RH 1211. 1214 (1I77)648 ACE BEVERAGE COvening event which served to make the strike set-tlement agreement applicable to him-at least inthat capacity. This argument, however, ignoresthat it was the Charging Party's unlawful demotionwhich cast him in the role of a route salesman.That being so, the Charging Party's position as aroute salesman cannot be divorced from the Re-spondent's culpability. Thus, while it is true that atthe time of the strike the Charging Party was aroute salesman and not a route supervisor, it is alsotrue that his situation was not of his own doing.Rather, Respondent's unlawful conduct hadbrought it about. Absent Respondent's unlawful de-motion of him, the Charging Party would not havebeen a route salesman during the strike and his jobwould not even arguably have been subject to theterms of the strike settlement agreement.It would be anomalous indeed for this Board tohold that the Charging Party's backpay rights as aroute supervisor can be compromised by a privatestrike settlement agreement which waives the rightof recall to the position of route salesman, whenthe Board decided that the Charging Party hadbeen unlawfully demoted to that position beforethe strike and ordered his reinstatement to theroute supervisor position he held before the unlaw-ful demotion. Since Respondent's wrongdoingcaused the Charging Party to be placed in the cir-cumstances which, it is argued, make him vulner-able to the agreement, Respondent, and not theCharging Party, must bear the burden of its illegalconduct. That burden includes the cost of makingthe Charging Party whole without reliance on theagreement and its application. Any other conclu-sion would permit the Respondent, as the wrong-doer, to benefit from its wrongful action.The argument of the General Counsel and Re-spondent also fails to fully consider that the Charg-ing Party's status as a discriminatee under the Actbestowed upon him rights which set his situationapart from that of other striking employees.9Al-though they have acknowledged a difference existsto the degree that the strike settlement agreementdid not completely extinguish the Charging Party'sright to reinstatement and backpay in the capacityof a route supervisor, their position evidences afailure to recognize the full nature of the remedialrights which his discriminatee status extends to himunder the terms of the Board Order. Thus, theyhave failed to realize that in determining his rein-statement and backpay rights for the period he par-ticipated in the strike, the Order in effect requires9 One other employee, Epifano Gonzalez. who was also unlawfully de-moted to a route salesman position, maybe similarly situated Ho',weser,Gonzalez' status with respect to this compliance matter can not be deter-mined on the state of the record now before usthat he be treated as if he did so as a route supervi-sor, the position which he would have held but forthe discrimination practiced against him, and not asa route salesman. Only in that way can the Board'sOrder, as it applies to the Charging Party, be prop-erly and fully carried out.'°In view of the foregoing, we find that, becausethe strike settlement agreement is unrelated to theviolation found and immaterial to the rights of theCharging Party to reinstatement and backpay as astriker and thereafter, it is wholly irrelevant to theeffectuation of the Board's Order concerning him.Consequently, we further find that the proposedbackpay formula, to the extent it is premised onsaid agreement, is defective and must, therefore, berejected. I IAccordingly, we find that the Charging Party isentitled to reimbursement for the loss of pay hewould have earned as a route supervisor from Sep-tember 15, 1976, the date he was unlawfully demot-ed, until he was reinstated to his former or a sub-stantially equivalent position or validly offeredsuch reinstatement,'2less interim earnings and thewages he would not have earned during the strike.Having so found, we order the record herein be re-opened, and the case be remanded to the RegionalDirector for the issuance of a backpay specificationto determine the exact amount of backpay due inaccordance with this Decision. 13ORDERIt is hereby ordered that the Charging Party'smotion be, and it hereby is, granted.'o So as to asoid any further misconstruction of that Order and how itis to be effectuated, the Charging Pariy"s status as a route salesman shallnot be considered or given any effect in assessing his right to reinstate-ment or in computing his backpay while he participated in the strike, orthereafter Of course, insofar as his participation in the stirke-regardlessof his status-constituted a withholding of his services from the Respiond-ent. that shall be taken into account in the hackpay computation Further.our conclusions here do not mean that. for the period between his demo-tion and striking, his earnings as a route salesman should not be enter-tained as an offset against gross backpay owing him as a route supervisorduring such period Rather, our holding means that his route salesmanstatus is not relevant for any other purpose and does not. therefore. oth-erwise survive to affect his remedial rightsi In light of the foregoing, we do not need to consider the ChargingParty's contention that, because the General Counsel and Respondent didnot raise the effect of the settlement agreement on the Charging Party'sbackpay prior to the compliance stage of this proceeding. they are novforeclosed from asserting that it extinguished or diminished Respondent',hackpay liabilityi: We note that Respondent claims that it offered reinstatement to theCharging Party on March 5, 1979. and that the General Counsel consid-ers his hackpay period to end with his reinstatement on March 21. 1979This conflict can be resolved in the further stage of this proceeding asordered below" It is not entirely clear whether Epifano Gonzalez is in exactly thesame position a, the Charging Party With respect to hackpay However.we shall reopen the record with respect to Gonzalez as , ell and directthat the Regional Director issue any backpay specification necessary tomake Gonzalez whole consistenlt with our findings set forth alhoe withrespect to the backpay due the Charging Party DECISIONS OF NATIONAI. LABOR RFELATIONS BO()ARDITr IS FURTHER ORDE RII) that the record in thisproceeding be, and it hereby is, reopened, and thecase be remanded to the Regional Director forRegion 21 for the issuance of a backpay specifica-tion and notice of hearing thereon, as provided inSection 102.52 of the Board's Rules and Regula-tions, Series 8, as amended, and that, thereafter, theprocedure shall be governed by the provisions ofSection 102.54 of the Board's Rules and Regula-tions.650